Citation Nr: 1614989	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-40 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection a groin injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to April 1981.

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from a February 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In April 2014, the Board remanded the claim for additional development. The claim has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this Veteran's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive an addendum to the examination report. 

The Veteran contends that while conducting night exercises in 1980, he suffered a groin injury when he stepped into a piece of equipment and impacted his testicles. The Veteran's service treatment records do not reflect any treatment for a groin injury.

In April 2014, the Board remanded the Veteran's claim in order to obtain a VA examination for his claimed groin disability. The Veteran underwent a VA examination in June 2014 and the examiner was provided access to the Veteran's claims file. During the examination, the Veteran stated that he reported his groin injury to his superiors, but received no treatment for it. The Veteran complained of pain in his groin, on and off and dull to sharp, which occurred mostly in the morning or when lying on his right side. The examiner found that the Veteran suffered from tenderness over the medial aspect of the right side of his groin with deep palpation and abduction of his thigh. The examiner stated that while the Veteran did sustain a right groin injury and suffers from intermittent pain, VBMS was silent for such documentation. As such, the examiner found that the Veteran's claimed groin disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

It is not clear in this brief comment whether the examiner was referring to service treatment records or the entire VBMS file.  While service treatment records are negative, as noted below, other records are not.

The Board notes that there are VA treatment records which appear to document that the Veteran was treated for his groin injury. In July 2012, the Veteran complained of intermittent scrotal pain and noted that it had existed for approximately 15 to 20 years. In November 2012, a scrotal ultrasound was performed on the Veteran. This testing revealed: 

[t]here is a small hydrocele on the right. Epididymal head cyst is seen on the right measuring 2 mm by 4 mm. Small hydrocele on the left. An epididymal cyst is seen on the left measuring 2 mm by 3 mm. No focal lesions seen in either testicle. Flow to both testicles is normal. 
Impression:
1. Small bilateral epididymal head cysts.
2. Small bilateral hydroceles.

The prior remand also noted a VA note of June 2005 reflected complaints of left scrotal pain.

Thus, the Board finds the April 2014 VA examination to be inadequate for rating purposes. When the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

It is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history." 38 C.F.R. § 4.1 (2015). If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2015). 

The Court has held that an adequate examination requires that the examiner providing the report or opinion be fully cognizant of the claimant's past medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008). Here, the examiner's rationale was based on a supposed lack of treatment records documenting a history of the Veteran's groin pain. However, review of the Veteran's claims file reveals that he complained of and was treated for groin pain in 2012. 

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file, to include the VBMS file, the Virtual VA file to the examiner who prepared the June 2014 opinion or, if that examiner is unavailable, to another suitably qualified VA examiner. The rationale for all opinions expressed must be specifically provided and the examiner must clearly articulate the reasons for his conclusions. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. 

The examiner must opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's claimed groin disability is related to service.  A new examination may be conducted if needed.  A complete rationale must be provided for any opinion offered.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and prior medical history. Specifically, the examiner must consider the Veteran's VA treatment for scrotal pain in June and November 2012.

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

